DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-120 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 February 2022.
Applicant’s election without traverse of claims 1-11 in the reply filed on 03 February 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durstock et al (US 2017/0373284 A1). Hereinafter referred to as Durstock.
Regarding claim 1, Durstock discloses a method of forming an electrode for a lithium-ion electrochemical cell (“method of preparing an electrode 72” [0111], and “electrode 72 … may optionally be used in preparing a battery cell 98” [0119]), the method comprising:
mixing together a conductive filler component (“conductive additive 83” [0112]), an active material component (“active material 81” [0112]), and a binder solution that includes a binder component (“binder 85” [0112]) and a solvent (“electrolyte” [0112], or “organic solvent” [0112]) to disperse the conductive filler component and the active material component within the binder solution (“composite suspension 114 may be prepared” [0121], “the suspension is mixed … include shaking, sonication, and so forth … well-dispersed suspension” [0126]) and form a slurry (“slurry 78” [0112]);
casting the slurry onto a current collector (“applied to the porous substrate … method includes a doctor blade 84” [0117], “castable composite electrode” [0120], and “whether the suspension 114 will be printed or cast” [0127]) to form a wet workpiece (“casting dish 128” [0127]);
submersing the wet workpiece in a bath (“solution” [0131])  that includes a non-solvent (“non-solvent” [0131]) to thereby contact the non-solvent and the slurry (“the suspension mixed” [0133]), induce a phase inversion (“the non-solvent remains during a drying process, leading to a pore formation via a phase inversion (“PI”) process” [0132]), and form a wet electrode composition (“composite suspension” [0121]);

drying the wet electrode composition to form an electrode composition disposed on the current collector (“suspension is dried” [0134]) and thereby form the electrode (“composite electrode” or “slurry coated porous electrode” [0134]).
Regarding claim 2, Durstock discloses all of the limitations for the method as set forth in claim 1 above, and wherein drying the wet electrode forms the electrode composition having:
a first surface (top surface of the electrode material casted on a porous substrate shown in Fig. 18); and
a second surface spaced apart from and parallel to the first surface (the middle interface in between electrode material ‘LiFePO’ and porous substrate ‘MWNT’ in Fig. 18A);
wherein the electrode composition define:
a plurality of channels therein each extending between the first surface and the second surface (“larger voids” [0240] which are visible in the scale of Fig. 18) in a first direction that is generally perpendicular to the first surface (Fig. 18 where the larger voids extend in the general vertical direction between the top and bottom surfaces of the electrode material) and each configured for lithium ion transport between the first surface and the second surface (“void space between nanoparticles, which can potentially act as Li+ transport pathways” [0242]); and

Regarding claim 3, Durstock discloses all of the limitations for the method as set forth in claim 2 above, and wherein drying includes removing the liquid-like polymer lean phase from the wet electrode composition (“the good solvent (NMP) evaporated” [0242]).
Regarding claim 4, Durstock discloses all of the limitations for the method as set forth in claim 2 above, and wherein submersing includes soaking the slurry in the non-solvent (“Once the solution is mixed, … the suspension mixed (Block 154)” [0133] where the solution “includes a binder, a “good solvent” and a “non-solvent”” [0131]) and drying includes removing the liquid-like polymer lean phase to thereby define the plurality of channels (observed in Example 17 that involves a suspension comprising “70 wt % of Al2O3 to the electrolyte ink comprising PVDF and NMP (CPE)” [0236] where a “slower evaporation of the weak non-solvent” and “a solid-like PVDF phase and a liquid-like glycerol phase was formed as the good solvent (NMP) evaporated” [0242] occurred).
Regarding claim 5, Durstock discloses all of the limitations for the method as set forth in claim 2 above, and wherein submersing forms a continuous solid-like polymer rich phase in the wet electrode composition (“PVDF fills potential voids around the ceramic” [0241] and representation of this provided as Fig. 66B).
Regarding claim 6, Durstock discloses all of the limitations for the method as set forth in claim 1 above, and further including, prior to drying the set electrode composition, subjecting the wet electrode composition to a vacuum at a temperature of from 20 ºC to 150 ºC (“the 
Regarding claim 8, Durstock discloses all of the limitations for the method as set forth in claim 1 above, and wherein mixing includes blending together the conductive filler component, the active material component, and the binder solution for from 3 minutes to 10 minutes (“The procedure for each composite electrode included first dissolving the binder in NMP. Next, CNFs were added and probe sonicated for 1 min at 17% amplitude using a Sonics Vibra-Cell VCX 750 Probe Sonicator (Sonics and Materials, Inc., Newton, Conn.) with a 0.25 in microtip. The active material was then added, and the mixture was bath sonicated for 10 min” [0185] where the binder in NMP corresponds to the binder solution, the CNFs corresponds to the conductive filler component, and the active material corresponds to the active material component in Example 8).
Regarding claim 9, Durstock discloses all of the limitations for the method as set forth in claim 1 above, and further including, after mixing and prior to casting, remixing the slurry (“The suspensions were shaken by hand several times during the sonication period for more thorough mixing” [0185]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Durstock (US 2017/0373284 A1) as applied to claim 1 above, and further in view of Patibandla (US 2010/0189881 A1). Hereinafter referred to as Patibandla.
Regarding claims 7 and 11, Durstock discloses all of the limitations for the method as set forth in claim 1, but does not disclose wherein drying the wet electrode composition includes pyrolyzing the wet electrode composition at from 350 ºC to 950 ºC in a nitrogen atmosphere, and
further including, after drying, calendaring the first surface to modify a porosity of the electrode.
However, Patibandla discloses a method of forming an electrode for a lithium-ion electrochemical cell (“methods to synthesize and process ultracapacitor electrodes (both cathode and anode) and Li-ion battery anodes (which typically are made of carbon materials” [0019]) 
Patibandla further teaches that the method further includes, after drying, calendaring the first surface to modify a porosity of the electrode (“some pressure is applied by passing the electrode between rollers-this process step is often referred to as "calendaring."” [0005]), and that this step ensures appropriate bonding between the slurry and the current collector.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Durstock (US 2017/0373284 A1) as applied to claim 1 above, and further in view of Mikhaylik et al (WO 2009/089018 A2). Hereinafter referred to as Mikhaylik
Regarding claim 10, Durstock discloses all of the limitations for the method as set forth in claim 1 above, but does not disclose further including, after mixing, resting the wet workpiece for from 0.1 minutes to 4 minutes in air.
However, Mikhaylik discloses a method of forming an electrode for a lithium-ion electrochemical cell (“Electrodes may be prepared using methods as described herein, and may be incorporated within electrochemical devices” p. 12 L 10-11) comprising mixing together a conductive filler component, an active material component, and a binder solution to form a slurry (“electrode composition comprising an active electrode species, a fluid carrier, and at least 5 wt% of a binder material” p. 2 L 13-15), and casting the slurry onto a current collector to form a wet workpiece (“electrode composition forms a coating on at least a portion of the porous material, producing a coated porous material” p. 2 L 15-16). Mikhaylik teaches that the method 2 and a porosity of at least 50% (p. 2 L 17-19).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the method of forming an electrode of Durstock in view of Mikhaylik by further including, after mixing, resting the wet workpiece for from 0.1 minutes to 4 minutes in air, in order to achieve an electrode that comprises an active electrode species loading of at least 1.6 mg/cm2 and a porosity of at least 50%.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721